Appellant was convicted in Criminal District Court No. 2 of Dallas County of the unlawful manufacture of *Page 595 
intoxicating liquor, and his punishment fixed at confinement in the penitentiary for a period of one year.
Complaint is made of the refusal of the trial court to charge the law of circumstantial evidence. From the statement of facts it is made to appear that on the 19th of April, 1922, a number of officers went to the house of appellant. In a shed at the west end of the house about fifteen barrels of mash, a still of the capacity of about sixty gallons, and some five gallons of whisky were found. Appellant was the only man on the premises. From the testimony of witness T.I. Wood we quote as follows:
"I know the defendant Will Wright; I saw him on that day; he was running a still when I saw him. I know what a still is. Mr. Wright was making whisky at the time we found this still; This still ran about three gallons of whisky while we were there; this liquor was capable of producing intoxication."
In another part of the testimony of said witness he states that on that occasion appellant remarked to him, "You see the best one there is in Dallas county." Another officer testified that the still was running when they got there; that there was a fire under it and that it was running a stream about the size of one's finger; that no other man was around the place except appellant. Reverting to the testimony of appellant himself we observe that he says that he was not responsible for the presence of the still at his house; that it was put there by Bill Dyer, but appellant says, "We had sickness there and made a little run, run off a little whisky for the sick child." In another place appellant testified that the still had been at his house about two or three weeks and that old man Dyer had made fairly good whisky on it. We think the trial court did not err in declining to submit the law of circumstantial evidence. The officers found the still in actual operation; whisky was running from the worm; fire was burning under the boiler; the process of evaporation was taking place, and in fact everything necessary for the complete manufacture of intoxicating liquor. It was appellant's house; he had it rented, was present, and admitted that "we" had made a run of whisky.
Appellant also complains of the refusal of the trial court to quash the indictment herein. The first count of said indictment, same being the one submitted to the jury and upon which this conviction was had, charged that appellant did in Dallas county, Texas, unlawfully manufacture spirituous, vinous and malt liquors and medicated bitters capable of producing intoxication. Appellant's contention that the words "capable of producing intoxication" applied only to medicated bitters, is without foundation.
Appellant asked for a new trial on the ground of newly discovered testimony. The newly discovered witnesses were Tom Gentry and G.W. Wright. The affidavit of Gentry appended to the motion for new trial was taken before appellant's attorney. This is manifestly *Page 596 
improper and according to the uniform holding of this court will not be considered. The affidavit of Wright presents only hearsay statements of Tom Gentry. No error appears in the overruling of the motion. The above are the alleged errors presented to this court in the brief of appellant. The other errors complained of have been examined and in our opinion present no error.
The record containing no error, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 13, 1923.